Title: [Diary entry: 23 April 1790]
From: Washington, George
To: 

Friday 23d. About 8 Oclock we left Roes, and baited the Horses at Smiths Town, at a Widow Blidenbergs—a decent House 10 Miles from Setalkat—thence 15 Miles to Huntington where we dined and afterwards proceeded Seven Miles to Oyster-bay, to the House of a Mr. Young (private & very neat and decent) where we

lodged. The house we dined at in Huntingdon was kept by a Widow Platt and was tolerably good. The whole of this days ride was over uneven ground and none of it of the first quality but intermixed in places with pebble-stone. After passing Smithstown & for near five Miles it was a mere bed of white Sand, unable to produce trees 25 feet high; but a change for the better took place between that & Huntington, which is a sml. village at the head of the Harbour of that name and continued to improve to Oyster-bay about which the Lands are good and in the Necks between these bays are said to be fine. It is here the Lloyds own a large & valuable tract, or Neck of Land from whence the British whilst they possessed New York drew large supplies of Wood and where, at present, it is said large flocks of Sheep are kept.